DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-35 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification is devoid of adequate structure to perform the claimed function, i.e. “categorizing the individual filtered particles into categories”(as cited in claim 21). There is no disclosure of any particular structure, either explicitly or inherently, to teach the described claim functions. The specification only cites “individual particles, see [0005], [0075]. The specification does not 
The remaining claims are also rejected under 35 U.S.C. 112(a), for being dependent upon a rejected base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-35 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claim 21: The claim is recite a limitation, “i.e. individual filtered particles”. However, it is not clear whether “individual filtered particles” is same as “individual particles” or not. The specification does not provide a standard/ structure for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claims are consider to be indefinite. The Examiner suggested.  It would be the “individual particles”.
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23-24, 27-32 and 34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4 and 6-10 of prior U.S. Patent No. US 10,871,476. Removing the underlined portions of U.S. Patent application no. US 10,871,476 show the obvious-type double patenting.
Patent No.10,871,476
Instant Application 

1. A method for generating a failure prediction for an engine of an engine type, the method comprising:

 receiving filtered particles filtered from lubricating fluid of the engine;

 using X-ray spectroscopy, analyzing the filtered particles and producing raw data relating to the filtered particles, the raw data including chemical compositions of individual filtered particles; 

using one or more processors and the raw data: categorizing individual particles into categories to generate categorized  within a three-chemical-element system; 

comparing the categorized data with historical data associated with the engine type; 
generating the failure prediction based on the comparison and predefined rules, the failure predication being indicative of one or both of the following: when the engine is expected to fail and a mechanism of failure of the engine; and generating an output indicative of the failure prediction.
13. The method of claim 1, comprising generating the failure prediction based on a number of particles in the chemical composition zone.

21. A method for generating a failure prediction for an engine of an engine type, the method comprising: 

receiving filtered particles filtered from lubricating fluid of the engine;

 using X-ray spectroscopy, analyzing the filtered particles and producing raw data relating to the filtered particles, the raw data including chemical compositions of individual filtered particles; 

using one or more processors and the raw data: categorizing the individual filtered particles into categories to 

comparing the categorized data with historical data associated with the engine type;
 generating the failure prediction based on the comparison and a number of particles in the chemical composition category, the failure prediction being indicative of one or both of the following: when the engine is expected to fail and a mechanism of failure of the engine; and generating an output indicative of the failure prediction.



3. The method of claim 1, wherein the filtered particles include particles smaller than about 30 μm in diameter.
23. The method of claim 21, wherein the filtered particles include particles smaller than 30 μm in diameter.


4. The method of claim 1, wherein the filtered particles include particles having a size between 0.5 μm and 1600 μm in diameter.
24. The method of claim 21, wherein the filtered particles include particles having a size between 0.5 μm and 1600 μm in diameter.


6. The method of claim 1, wherein the comparison comprises at least one of a calculation of deviation of the categorized data from the historical data, and a calculation of variation of the categorized data from the historical data.
27. The method of claim 21, wherein the comparison comprises at least one of a calculation of deviation of the categorized data from the historical data, and a calculation of variation of the categorized data from the historical data.


7. The method of claim 1, wherein the comparison comprises at least one of a comparison of the categorized data in each category to the historical data, and a 



8. The method of claim 1, wherein the failure prediction is indicative of premature wear of a component of the engine.
29. The method of claim 21, wherein the failure prediction is indicative of premature wear of a component of the engine.


9. The method of claim 1, wherein using X-ray spectroscopy includes using X-ray fluorescence.
30. The method of claim 21, wherein using X-ray spectroscopy includes using X-ray fluorescence


10. The method of claim 1, comprising filtering out the plurality of particles from a sample of the lubricating fluid wherein the sample has a volume of 25 ml or less.
31. The method of claim 21, comprising filtering out the plurality of particles from a sample of the lubricating fluid, wherein the sample has a volume of 25 ml or less.


11. The method of claim 1, wherein the the plurality of particles includes at least 1000 particles.
32. The method of claim 21, wherein the plurality of particles includes at least 1000 particles.
14. The method of claim 1, wherein the filtered particles include non-metallic particles and the raw data includes data relating to the non-metallic particles.
34. The method of claim 21, wherein the filtered particles include non-metallic particles and the raw data includes data relating to the non-metallic particles.

The remaining claims are also rejected under Double Patenting, for being dependent upon a rejected base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dvorak et al. (US 2013/0197830) discloses a method and a computer program to determine the usability of a lubricant such as, e.g., engine oil, and when to replace the lubricant in a particular engine. The system, method, and computer program are further 
Raadnui (US 2012/0118051) discloses a method for wear analysis. The method includes introducing a lubricant sample into a tube. The lubricant sample includes debris, wear, or other particles of different sizes. The tube includes a number of filter patches, each of a predetermined pore size. The method further includes centrifuging the tube for displacing the lubricant sample, and the wear particles thereof, along a length of the tube. The filter patches impede passage of wear particles of a size larger than their pore size there through, thereby separating the wear particles according to the sizes of the wear particles. The tube is attached to a handler of a centrifuge for centrifugation by the centrifuge. Multiple tubes can be attached to multiple handlers of the centrifuge for simultaneous centrifugation by the centrifuge. Centrifugation tubes (or tubes) are also provided by the present disclosure.
Lugt (US 2011/0125475) discloses a method of predicting when a grease in a grease-lubricated rolling element bearing (10) will reach an unacceptable condition. According to the invention, a time series of a parameter is measured and recorded, whereby the parameter is directly or indirectly indicative of a degree of breakdown of a lubricant film separating the rolling contacts. With the aid of processing means (22), the time series is analyzed, a dynamic model is constructed that predicts the evolution of parameter values, and the model is used to extrapolate the time series. A time at which a predefined limit will be exceeded is then determined from the extrapolated time series, 
Bolt (US 2010/0036619) discloses an oil sample analysis calculator (100) for analyzing results of oil samples from an engine, the oil sample analysis calculator (100) includes an input module (110) which receives an input data set (140), a processing module (130) which receives the input data set (140) from the input module (110) and corrects the input data set (140) based on at least one of an amount of oil added to the engine and an amount of oil removed from the engine, and an output module (120) which receives the input data set (140) corrected by the processing module (130) and outputs an output data set (150).
Ositin (WO 1993003458) disclose  a method and apparatus for the prediction of failure in oil-operating equipment, for example, a gas turbine engine employs infrared spectroscopy to measure the amount of an oil additive such as tri-cresyl phosphate in a sample of used oil, the level of additive is compared to the levels in similar mechanical units which are known to be operating normally, a significant lowering of the concentration of additive compared to the normal concentration indicates that the mechanical unit is operating abnormally and should be thoroughly inspected to avoid an in-flight or in-production failure.
 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864